Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,512,809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Amendments to the claims, filed on 12/17/2021, are accepted and do not introduce new matter. 
Double Patenting rejection is overcome due to Terminal Disclaimer filed on 12/17/2021.
Previous 112(b) rejection is overcome. 
Claims 1, 2 and 5-20 are pending; claims 3-4 are cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 12: A fire suppression system located remotely from a monitoring center, the fire suppression system comprising: 
a video encoder in communication with the monitoring center over a communication network and including a first video input and a second video input; 
a plurality of configurable input/outputs (IOs) connected to the video encoder and each selectively configurable to transmit a signal between the monitoring center and the fire suppression system; 
a first camera in communication with the first video input and a first IO of the plurality of IOs, the first camera configured to observe an area and to transmit a threshold response signal when a temperature within the observed area exceeds a threshold temperature; 
a retardant source including one or more sensors in communication with a second IO of the plurality of IOs; 
a monitor including a nozzle in fluid communication with the retardant source having an articulation actuator in communication with a third IO of the plurality of IOs, wherein the third IO is configured as an output IO for transmitting a command from the monitor center to the articulation actuator to selectively orient the monitor to aim the fire retardant flowing into the observation area when [[the]]a control valve is in [[the]]an open position; and 
[[a]]the control valve in fluid communication between the retardant source and the nozzle for selectively permitting a flow of the fire retardant from the retardant source to the nozzle, the control valve in communication with a fourth IO of the plurality of IOs.
Note: Amendment was done to fix lack of antecedent basis for “the control valve” and to correctly label the “fourth IO”. These amendments are done for the purpose of clarity and do not change the scope of the claim.   

Allowable Subject Matter
Claims 1, 2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant has amended all independent claims to include the allowable subject matter that was previously identified in claim 4. 
	As such, regarding independent claims 1, 12 and 17, the prior art does not teach a fire suppression system located remotely from a monitoring center, the fire suppression system comprising: a video encoder in communication with the monitoring center over a communication network and including a first video input and a second video input; a plurality of configurable input/outputs (IOs) connected to the video encoder and each selectively configurable to transmit a signal between the monitoring center and the fire suppression system; a first camera in communication with the first video input and a first IO of the plurality of IOs, the first camera configured to observe an area and to transmit a threshold response signal when a temperature within the observed area exceeds a threshold temperature; a retardant source including one or more sensors in communication with a second IO of the plurality of IOs; a monitor including a nozzle in fluid communication with the retardant source having an articulation actuator in communication with a third IO of the plurality of IOs, wherein the third IO is configured as an output IO for transmitting a command from the monitor center to the articulation actuator to selectively orient the monitor to aim the fire retardant flowing into the observation area when a control valve is in an open position; and the control valve in fluid communication between the retardant source and the nozzle for selectively permitting a flow of the fire retardant from the retardant source to the nozzle, the control valve in communication with a fourth IO of the plurality of IOs.
Although Privalov et al (U.S. 6,975,225), Pillar et al (U.S. 2008/0215190) and Chen (U.S. 2009/0055486) teach a similar system, they fail to teach a fire suppressing system that includes an encoder that has an input/output that communicates with an articulation actuator to selectively orient the monitor to aim the nozzle towards an observed area, when the control valve is open, which is done in response to a detected temperature threshold, i.e. a detected fire. Instead, Privalov teaches the nozzle monitor (gun 3) being manually moved by an operator via a joystick (8). It would not be obvious to modify the prior art to include an articulation actuator to the monitor and to modify the encoder to include corresponding IOs because such a modification would destroy the way Privalov was intended to operate. It would further not be obvious to modify the prior art because doing so would be considered hindsight rationale, since this system is not taught by the prior art. 
All dependent claims are allowed for further limiting claims 1, 12 or 17, from which they depend on. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752